In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-08-182 CR

____________________


EX PARTE SEAN FLYTHE




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 2248 (08-02921)




MEMORANDUM OPINION
	On March 26, 2008, the trial court denied Sean Flythe's application for writ of habeas
corpus without conducting an evidentiary hearing or issuing the writ of habeas corpus.  We
questioned our jurisdiction over the appeal.  Flythe did not respond.
	No appeal lies from the refusal to issue a writ of habeas corpus unless the trial court
rules on the merits of the application.  Ex parte Hargett, 819 S.W.2d 866 (Tex. Crim. App.
1991); Ex parte Noe, 646 S.W.2d 230 (Tex. Crim. App. 1983).  In this case, the trial court
did not address the merits of Flythe's application.  The trial court did not issue a writ of
habeas corpus, nor did the court conduct an evidentiary hearing on the application for the
writ.  Compare Ex parte Silva, 968 S.W.2d 367 (Tex. Crim. App. 1998); Ex parte
McCullough, 966 S.W.2d 529 (Tex. Crim. App. 1998).  We hold we have no jurisdiction
over this appeal.  Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.

 
 
						_____________________________
							STEVE McKEITHEN
							        Chief Justice


Opinion Delivered June 25, 2008
Do Not Publish 

Before McKeithen, C.J., Gaultney and Kreger, JJ.